DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 9, 10, 13, 19 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bertness, et al. (“Bertness”) (U.S. Pub. 2018/0072557).
Regarding Claim 1, Bertness discloses a touchless flowable product dispenser so as to dispense flowable products in a hands-free, minimal contact manner (Para. (0040] regarding dispense of the custom condiment based upon a combination of a sensed object),
comprising:
a housing (Fig. 1 regarding dispenser 10, cabinet 49); at least one first container disposed within said housing and within which a supply of at least one flowable product is stored (Fig. 1 regarding condiment reservoirs 40, 42);
at least one dispensing nozzle mounted upon said housing for dispensing the at least one flowable product stored within said at least one first container (Fig. 1 regarding nozzles 14);
a flowable product dispensing mechanism (Fig. 1 regarding pumps 46) for causing a predetermined amount of the flowable product to be dispensed from said at least one first container to said at least one dispensing nozzle when said flowable product dispensing mechanism is activated (Para. [0022] regarding the pumps 46 are peristaltic pumps that operate to push the base condiment and or flavoring through the respective tubes; Para. (0039] regarding the dispenser may dispense a predetermined volume or a user selected volume);
a horizontally oriented platform disposed upon said housing for supporting at least one second container (Fig. 1 regarding dispensing area 16; Para. (0020] regarding a dispensing area 16 in which the user may place a receptacle 11 such as a portion cup, a food item, or a refillable bottle) into which at least one flowable product can be dispensed (Para. (0020] regarding condiment into the receptacle); and
a sensing system operatively connected to said flowable product dispensing mechanism such that when the at least one second container is disposed upon said horizontally oriented platform, a signal is transmitted to said flowable product dispensing mechanism so as to dispense a precise predetermined amount of the flowable product into the at least one second container in a hands-free, minimal contact manner (Para. (0020] regarding the proximity sensors 15 produce signals indicative of when something (e.g. a receptacle or a food item) is positioned below the nozzle 14 ... the proximity sensor may be used in the control of dispensing of the condiment).
Regarding Claim 2, Bertness discloses the system as set forth in Claim 1, wherein: said at least one first container comprises at least one canister (Fig. 1 regarding condiment reservoirs 40, 42).
Regarding Claim 3, Bertness discloses the system as set forth in Claim 2, wherein: said at least one canister comprises a plurality of canisters (Fig. 1 regarding condiment reservoirs 40, 42); and said at least one dispensing nozzle comprises a plurality of dispensing nozzles respectively fluidically connected to said plurality of canisters (Fig. 1 regarding nozzles 14: Para. (0021] regarding dispense a portion of the selected condiment from the appropriate receptacle(s) through one or more nozzles 14).
Regarding Claim 6, Bertness discloses the system as set forth in Claim 2, wherein: said flowable product dispensing system comprises a peristaltic pump (Para. (0022] regarding the pumps 46 are peristaltic pumps that operate to push the base condiment and or flavoring through the respective tubes).
Regarding Claim 9, Bertness discloses the system as set forth in Claim 6, wherein: said at least one canister is removably mounted upon said peristaltic pump (as in Fig. 1, reservoirs 40, pumps 46).
Regarding Claim 10, Bertness discloses the system as set forth in Claim 9, wherein: a flowable product flow control valve is mounted upon said at least one canister (Fig. 2 regarding valves 43).
Regarding Claim 13, Bertness discloses the system as set forth in Claim 6, wherein: said peristaltic pump is reversible so as to suck back flowable product after a precise predetermined amount of flowable product has been dispensed so as to prevent inadvertent dripping of the flowable product (Para. (0071] regarding he base pump may operate in two steps, namely first the forward operation of the pump is stopped then the pump receives a control signal to operate in reverse and then begins to pump the base condiment in reverse. This helps to stop overrun and/or dripping of the base condiment).
Regarding Claim 19, Bertness discloses the system as set forth in Claim 1, wherein: said at least one first container comprises at least one bag within which flowable product is stored (Para. (0026] regarding examples of reservoirs may include, but are not limited to, disposable packaging such as bags, boxes, and bag-in-box packaging).
Regarding Claim 21, Bertness discloses a touchless flowable product dispenser so as to dispense flowable products in a hands-free, minimal contact manner (Para. (0040) regarding dispense of the custom condiment based upon a combination of a sensed object), comprising:
a housing (Fig. 1 regarding dispenser 10, cabinet 49); at least one first container disposed within said housing and within which a supply of at least one flowable product is stored (Fig. 1 regarding condiment reservoirs 40, 42);
at least one dispensing nozzle mounted upon said housing for dispensing the at least one flowable product stored within said at least one first container (Fig. 1 regarding nozzles 14);
a reversible flowable product dispensing mechanism (Fig. 1 regarding pumps 46) for causing a predetermined amount of the flowable product to be dispensed from said at least one first container to said at least one dispensing nozzle when said flowable product dispensing mechanism is activated in a first direction (Para. [0022) regarding the pumps 46 are peristaltic pumps that operate to push the base condiment and or flavoring through the respective tubes; Para. (0039) regarding the dispenser may dispense a predetermined volume or a user selected volume), and to suck back flowable product after a precise predetermined amount of flowable product has been dispensed so as to prevent inadvertent dripping of the flowable product when said flowable product dispensing mechanism is activated in a second opposite direction (Para. (0071) regarding he base pump may operate in two steps, namely first the forward operation of the pump is stopped then the pump receives a control signal to operate in reverse and then begins to pump the base condiment in reverse.  This helps to stop overrun and/or dripping of the base condiment);
a horizontally oriented platform disposed upon said housing for supporting at least one second container (Fig. 1 regarding dispensing area 16; Para. [0020) regarding a dispensing area 16 in which the user may place a receptacle 11 such as a portion cup, a food item, or a refillable bottle) into which at least one flowable product can be dispensed (Para. (0020) regarding condiment into the receptacle); and
a sensing system operatively connected to said flowable product dispensing mechanism such that when the at least one second container is disposed upon said horizontally oriented platform, a signal is transmitted to said flowable product dispensing mechanism so as to dispense a precise predetermined amount of the flowable product into the at least one second container in a hands-free, minimal contact manner (Para. (0020) regarding the proximity sensors 15 produce signals indicative of when something (e.g. a receptacle or a food item) is positioned below the nozzle 14 ... the proximity sensor may be used in the control of dispensing of the condiment).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertness as applied to claim 9 above, and further in view of Malmi-Steel Oy (EP 1,857,405).
Regarding Claim 12, Bertness discloses the system as set forth in Claim 9, but does not explicitly disclose wherein: said at least one canister is removably mounted upon said peristaltic pump by a bayonet connection.
Malmi-Steel Oy is in the art of dispensing foodstuffs (Title), however, and teaches wherein: said at least one canister is removably mounted upon a pump by a bayonet connection (Para. (0011) regarding the pump assembly to be engaged with complementary threads 31 in the bottom 25 of the foodstuff container 1 or with a complementary bayonet coupling member).
Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the canister peristaltic pump connection of Bertness with the teaching of the bayonet of Malmi-Steel Oy for the purpose of providing a secure connection that can undergo pumping forces without becoming disconnected.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertness as applied to claim 19 above, and further in view of Kilian, et al. (“Kilian”) (U.S. Pub. 2011/0278324).
Regarding Claim 20, Bertness discloses the system as set forth in Claim 19, but does not explicitly disclose wherein: at least one caddy is mounted within said housing; and said at least one bag comprises at least two bags mounted within said at least one caddy.
Kilian, however, is in the art of dispensing (Abstract) and teaches wherein: at least one caddy is mounted within said housing (Para. (0097) regarding slideable pump caddy); and said at least one bag comprises at least two bags mounted within said at least one caddy (Para. (0097) regarding Each slideable pump caddy allows a user to release and slide the pump caddy, including the pump and filter mounted thereon, completely out of the fluid storage module from the rear, for more complete access).
Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the previously disclosed multiple housed bags of Bertness with the teaching of the caddy Kilian for the purpose of providing easy access to the bags for refilling or servicing.
Allowable Subject Matter
Claims 4, 5, 7, 8, 11 and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, the prior art of record, individually or in combination, does not teach or fairly suggest the system as set forth in Claim 1, wherein: said horizontally oriented platform has a shelf operatively associated therewith wherein said shelf has at least one arcuate cut-out region operatively associated therewith for respectively confining a lower end portion of at least one second container into which the at least one flowable product is to be dispensed.
Cornelius Inc discloses the system as set forth in Claim 1, but does not explicitly disclose wherein: said horizontally oriented platform has a shelf operatively associated therewith wherein said shelf has at least one arcuate cut-out region operatively associated therewith for respectively confining a lower end portion of at least one second container into which the at least one  flowable product is to be dispensed.
The prior art of record, individually or in combination, does not teach or fairly suggest the system as set forth in Claim 1, wherein: said horizontally oriented platform has a shelf operatively associated therewith wherein said shelf has at least one arcuate cut-out region operatively associated therewith for respectively confining a lower end portion of at least one second container into which the at least one flowable product is to be dispensed.
Claim 5 depends from claim 4.
Regarding claim 7, the prior art of record, individually or in combination, does not teach or fairly suggest the system as set forth in Claim 6, wherein said peristaltic pump comprises: a flexible, compressible tube through which the flowable product can flow from said at least one canister to said at least flowable product dispensing nozzle; a rotor; and a plurality of rollers mounted upon said rotor such that as said rotor rotates, said plurality of rollers will occlude said flexible, compressible tube so as to trap a precise predetermined amount of flowable product between two consecutive ones of said plurality of rollers and then release said flexible, compressible tube so as to permit said peristaltic pump to dispense the precise predetermined amount of flowable product that was trapped between said two consecutive ones of said plurality of rollers.
Cornelius Inc discloses the system as set forth in Claim 6 but does not explicitly disclose wherein said peristaltic pump comprises: a flexible, compressible tube through which the flowable product can flow from said at least one canister to said at least flowable product dispensing nozzle; a rotor; and a plurality of rollers mounted upon said rotor such that as said rotor rotates, said plurality of rollers will occlude said flexible, compressible tube so as to trap a precise predetermined amount of flowable product between two consecutive ones of said plurality of rollers and then release said flexible, compressible tube so as to permit said peristaltic pump to dispense the precise predetermined amount of flowable product that was trapped between said two consecutive ones of said plurality of rollers.
The prior art of record, individually or in combination, does not teach or fairly suggest the system as set forth in Claim 6, wherein said peristaltic pump comprises: a flexible, compressible tube through which the flowable product can flow from said at least one canister to said at least flowable product dispensing nozzle; a rotor; and a plurality of rollers mounted upon said rotor such that as said rotor rotates, said plurality of rollers will occlude said flexible, compressible tube so as to trap a precise predetermined amount of flowable product between two consecutive ones of said plurality of rollers and then release said flexible, compressible tube so as to permit said peristaltic pump to dispense the precise predetermined amount of flowable product that was trapped between said two consecutive ones of said plurality of rollers.
Regarding claim 8, the prior art of record, individually or in combination, does not teach or fairly suggest the system as set forth in Claim 1, wherein: said sensing system comprises a hand-wave sensor for sensing a person's hand and for sending a signal to said flowable product dispensing system when a person's hand in waved in front of said hand-wave sensor so as to activate said flowable product dispensing system.
Cornelius Inc discloses the system as set forth in Claim 1 but does not explicitly disclose wherein: said sensing system comprises a hand-wave sensor for sensing a person's hand and for sending a signal to said flowable product dispensing system when a person's hand in waved in front of said hand-wave sensor so as to activate said flowable product dispensing system.
The prior art of record, individually or in combination, does not teach or fairly suggest the system as set forth in Claim 1, wherein: said sensing system comprises a hand-wave sensor for sensing a person's hand and for sending a signal to said flowable product dispensing system when a person's hand in waved in front of said hand-wave sensor so as to activate said flowable product dispensing system.
Regarding claim 11, the prior art of record, individually or in combination, does not teach or fairly suggest the system as set forth in Claim 10, wherein: said flowable product control valve is automatically moved to an OPEN position when said at least one canister is mounted upon said peristaltic pump so as to permit flowable product to be dispensed by said peristaltic pump when said peristaltic pump is activated, and automatically moved to a CLOSED position when said at least one canister is removed from said peristaltic pump so as to prevent leakage of the flowable product out from said at least one canister.
Cornelius Inc discloses the system as set forth in Claim 10 but does not explicitly disclose wherein: said flowable product control valve is automatically moved to an OPEN position when said at least one canister is mounted upon said peristaltic pump so as to permit flowable product to be dispensed by said peristaltic pump when said peristaltic pump is activated, and automatically moved to a CLOSED position when said at least one canister is removed from said peristaltic pump so as to prevent leakage of the flowable product out from said at least one canister.
The prior art of record, individually or in combination, does not teach or fairly suggest the system as set forth in Claim 10, wherein: said flowable product control valve is automatically moved to an OPEN position when said at least one canister is mounted upon said peristaltic pump so as to permit flowable product to be dispensed by said peristaltic pump when said peristaltic pump is activated, and automatically moved to a CLOSED position when said at least one canister is removed from said peristaltic pump so as to prevent leakage of the flowable product out from said at least one canister.
Regarding claim 14, the prior art of record, individually or in combination, does not teach or fairly suggest the system as set forth in Claim 2, wherein: an evacuation puck is disposed internally with said at least one canister and disposed atop the flowable product disposed within said at least one canister so as to prevent vortex and cavitation events from occurring within said at least one canister as flowable product is dispensed out from said at least one canister.
Cornelius Inc discloses the system as set forth in Claim 2 but does not explicitly disclose wherein: an evacuation puck is disposed internally with said at least one canister and disposed atop the flowable product disposed within said at least one canister so as to prevent vortex and cavitation events from occurring within said at least one canister as flowable product is dispensed out from said at least one canister.
The prior art of record, individually or in combination, does not teach or fairly suggest the system as set forth in Claim 2, wherein: an evacuation puck is disposed internally with said at least one canister and disposed atop the flowable product disposed within said at least one canister so as to prevent vortex and cavitation events from occurring within said at least one canister as flowable product is dispensed out from said at least one canister.
Claims 15-18 depend from claim 14.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See form PTO-892, attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MELARAGNO whose telephone number is (571)270-7735. The examiner can normally be reached Mon - Fri: 8 am - 5 pm +/- flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J. MELARAGNO/            Examiner, Art Unit 3754